Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                    1:20-cv-01103
Civil Action No. _________________________

SUSAN J. WILLIAMS,

     Plaintiff,

v.

COLLECTO, INC. d/b/a EOS CCA,

     Defendant.


                                           COMPLAINT


        NOW COMES Susan J. Williams (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of Collecto, Inc. d/b/a EOS CCA

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

     1. Plaintiff brings this action seeking redress for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227.

                                     JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.




                                                  1
Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 2 of 9




    3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the District of Colorado, a substantial portion the events or omissions giving rise to the claims

occurred within the District of Colorado, and Plaintiff resides in the District of Colorado.

                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “consumer”

as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

    5. Defendant is a third party debt collection service with its principal place of business located

at 700 Longwater Drive, Norwell, Massachusetts 02061. Defendant is in the business of collecting

defaulted consumer debts owed to others throughout the country, including in the State of

Colorado.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. In 2010, Plaintiff cosigned on a Sallie Mae student loan for her daughter (“subject debt”).

    8. Due to a financial hardship, Plaintiff’s daughter was unable to sustain timely payments and

defaulted on the subject debt.

    9. Defendant acquired the right to collect on the subject debt after it was in default.

    10. In the summer of 2019, Plaintiff began receiving collection phone calls to her cellular

phone number (303) XXX-8803 from Defendant attempting to collect the subject debt.

    11. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 8803. Plaintiff is and has always been financially responsible for the cellular

phone and its services.



                                                  2
Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 3 of 9




   12. Plaintiff answered phone calls from Defendant on multiple occasions and attempted to

explain that she was unable to make a payment on the subject debt.

   13. In December 2019, Plaintiff answered a phone call from Defendant and informed the

representative she did not want to receive phone calls and instructed Defendant to contact her

daughter.

   14. Notwithstanding Plaintiff’s request that Defendant cease placing phone calls to her cellular

phone, Defendant placed or caused to be placed unrelenting harassing phone calls to Plaintiff’s

cellular phone between summer of 2019 to the present day.

   15. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

   16. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   17. The phone number that Defendant most often uses to contact Plaintiff is (781) 753-4823,

but upon information and belief, it may have used multiple other phone numbers to place phone

calls to Plaintiff’s cellular phone number without her consent.

                                               DAMAGES

   18. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   19. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, loss of sleep, the

increased risk of personal injury resulting from the distraction caused by the phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,



                                                  3
Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 4 of 9




anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge her cellular telephone as a result of increased usage of her telephone services.

   20. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   21. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   24. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   25. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   26. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

   27. Defendant used the phone to attempt to collect the debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   28. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.



                                                  4
Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 5 of 9




   29. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), e, e(10), and f through its unlawful

debt collection practices.

       a. Violations of FDCPA §1692c

   30. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone

over and over after she demanded that it cease contacting her was harassing and abusive. Even

after being told to stop contacting her, Defendant continued its onslaught of phone calls with the

specific goal of oppressing and abusing Plaintiff into paying the subject debt.

   31. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to her.

   b. Violations of FDCPA §1692d

   32. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking payment on the subject debt. Moreover,

Defendant continued placing the relentless calls after Plaintiff demanded that the calls cease.

   33. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed frequent harassing phone calls to Plaintiff’s cellular telephone from summer

2019 through the present day, using an ATDS without her prior consent.

   c. Violations of FDCPA § 1692e

   34. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the alleged debt. Defendant repeatedly contacted Plaintiff seeking to collect upon

the subject debt. Even after Plaintiff’s demand that the calls cease, Defendant continued its



                                                 5
Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 6 of 9




harassing behavior by calling Plaintiff numerous times in a deceptive attempt to force her to answer

its calls and ultimately make a payment. Through its conduct, Defendant misleadingly represented

to Plaintiff that it had the legal ability to contact her via an automated system when it did not have

consent to do so.

    d. Violations of FDCPA § 1692f

    35. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff without her consent. By placing voluminous phone calls after

becoming privy to the fact that its calls were not wanted is unfair and unconscionable behavior.

These means employed by Defendant only served to worry and confuse Plaintiff.

    36. Defendant had enough information to know that its calls were unwanted. Nevertheless, it

persisted with its phone call campaign and knew that its conduct was inconvenient and harassing

to Plaintiff.

    37. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant harassing phone calls to the cellular phones of consumers.

    38. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

    39. As stated above, Plaintiff was severely harmed by Defendant’s conduct.




                                                  6
Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 7 of 9




WHEREFORE, SUSAN J. WILLIAMS, respectfully requests that this Honorable Court enter
judgment in her favor as follows:

       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;

       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
          for the underlying FDCPA violations;

       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k; and

       d. Award any other relief as the Honorable Court deems just and proper.

             COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.

   41. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   42. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   43. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   44. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.




                                                7
Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 8 of 9




   45. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on her cellular

phone.

   46. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between the summer of 2019 through the present day, using an ATDS without her

consent.

   47. Any prior consent, if any, was revoked by Plaintiff’s multiple verbal revocations.

   48. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   49. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   50. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   51. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   52. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).




                                                  8
Case 1:20-cv-01103-LTB Document 1 Filed 04/20/20 USDC Colorado Page 9 of 9




WHEREFORE, SUSAN J. WILLIAMS, respectfully requests that this Honorable Court enter
judgment in her favor as follows:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further contacting Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.


Dated: April 20, 2020                              Respectfully Submitted,

                                                   /s/ Alexander J. Taylor
                                                   /s/ Marwan R. Daher
                                                   /s/ Omar T. Sulaiman
                                                   Alexander J. Taylor, Esq.
                                                   Marwan R. Daher, Esq.
                                                   Omar T. Sulaiman, Esq.
                                                   Counsel for Plaintiff
                                                   Sulaiman Law Group, Ltd
                                                   2500 S Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   ataylor@sulaimanlaw.com
                                                   mdaher@sulaimanlaw.com
                                                   osulaiman@sulaimanlaw.com




                                              9
